                          It IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                      SAN ANTONIO DIVISION

IN RE:                                            §
                                                  §            CASE NO. 19-51919-rbk
A’GACI, L.L.C.,                                   §
                                                  §            CHAPTER 7
         DEBTOR.                                  §

 MOTION OF SIMON PROPERTY GROUP, INC. TO COMPEL COMPLIANCE WITH
   DEBTOR-IN-POSSESSION FINANCING ORDER AND PAYMENT OF POST
                         PETITION RENT

         This pleading requests relief that may be adverse to your interests.

         If no timely response is filed within 21 days from the date of service, the relief
         requested herein may be granted without a hearing being held.

         A timely filed response is necessary for a hearing to be held.

         Simon Property Group, Inc., as landlord or as managing agent for those landlords

pursuant to leases with Debtor (“Landlord”), by and through its undersigned counsel, moves for

entry of an order, in substantially the form submitted herewith as Exhibit “A”, compelling the

compliance with the DIP Order entered by the Bankruptcy Court on September 9, 2019 and

requiring the immediate payment of post-petition “stub rent” to Landlord as set forth therein.

                                    JURISDICTION AND VENUE

         1.        The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334.

         2.        Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.        The statutory predicate for the relief requested herein is 11 U.S.C. §§ 105,

365(d)(3), 503(a), 503(b)(1)(S), and 507(a)(2).




                                                      1
DocID: 4850-4846-8140.1
                                            BACKGROUND

         4.        On January 9, 2018, the Debtor filed its f i r s t petition (“First Filing”) for relief

under Chapter 11 of the United States Bankruptcy Code ("Bankruptcy Code").

         5.        The Bankruptcy Court for the Western District of Texas, San Antonio Division

(“Bankruptcy Court”), entered an order confirming Debtor’s plan of reorganization in its First

Filing, on July 27, 2018. The Bankruptcy Court entered a final decree on April 15, 2019.

         6.        Debtor subsequently filed this Chapter 11 bankruptcy petition on August 7,

2019 (the “Petition Date”) as it was unable to perform under its plan of reorganization after

the First Filing.

         7.        At the time of the Petition Date, the Landlord and Debtor were parties to non-

residential real property leases at various properties as detailed on Exhibit “B” (the “Premises).

         8.        On the Petition Date, Debtor filed a Motion Seeking Entry of Interim and Final

Orders Pursuant to 11 U.S.C. §§105, 361, 362, 363, 364, and 507 (I) Approving Postpetition

Financing, (II) Authorizing Use of Cash Collateral, (III) Granting Liens and Providing Super

priority Administrative Expense Status, (IV) Granting Adequate Protection, (V) Modifiying

Automatic Stay, (VI) Granting Related Relief, and (VII) Scheduling a Final Hearing (“DIP

Motion”) [Docket 5], which provides in pertinent part that the “Debtor will use the proceeds of

the DIP Facility to, among other things: (a) fund the administration of the Debtor’s Chapter 11

case; (b) fund the Debtor’s store closing sales; and (c) repay amounts outstanding under the

Debtor’s Prepetition Facility.”

         9.         On September 9, 2019, the Bankruptcy Court entered an order approving the DIP

Motion (the “DIP Order”) [Docket 144]. Section 53(b) of the DIP Order specifically provided for

the payment of Store Occupancy (“stub rent”) in the amount of $910,000 from proceeds under




DocID: 4850-4846-8140.1
the DIP Facility or from Cash Collateral. Additionally, Debtor represented to the Bankruptcy

Court at the August 28, 2019 hearing (“Transcript”), attached hereto as Exhibit “C”, that stub

rent would be paid no later than August 30, 2019. Landlord decided not to object to the DIP

motion, in part, based on the direct representation by Debtor that the post-petition rent would be

paid in full.       However, Debtor has failed to pay the stub rent amounts to the Landlord as

provided in the DIP Order and as noted in the Transcript at 32: 1-2. Section 506 (c) of the

bankruptcy code allows a debtor to charge the cost of preserving or disposing of a secured

lender’s collateral to the collateral itself. See 11 U.S.C. § 506(c). This provision ensures that the

cost of liquidating a secured lender’s collateral is not paid from unsecured recoveries. See, e.g.,

Precision Steel Shearing v. Fremont Fin. Corp. (In re Visual Indus., Inc.), 57 F.3d 321, 325 (3d

Cir. 1995) (stating, “section 506(c) is designed to prevent a windfall to the secured creditor”);

Kivitz v. CIT Group/Sales Fin., Inc., 272 B.R. 332, 334 (D. Md. 2000) (stating, “the reason for

[section 506(c)] is that unsecured creditors should not be required to bear the cost of protecting

property that is not theirs”). Similarly, the “equities of the case” exception in section 552(b) of

the Bankruptcy Code allows a debtor, committee, or other party-in-interest to exclude post-

petition proceeds from pre-petition collateral on equitable grounds, including to avoid having

unencumbered assets fund the cost of a secured lender’s foreclosure. See 11 U.S.C. § 552(b).

         10.        The Debtor and the Debtor’s estate are liable to the Landlord for certain stub rent

and post-petition rent and charges under the Lease that are entitled to administrative expense

status pursuant to Sections 365(d)(3), 503(a), 503(b) and 507(a)(2) of the Bankruptcy Code. The

amount of the Landlord’s post-petition claim for rent and other charges is $546,404.75

(specifically detailed on Exhibit “B”) accruing from the Petition Date through the effective date

of rejection of August 31, 2019 (“Rejection Date”).




DocID: 4850-4846-8140.1
         11.        As Debtor conducted store closing sales in the Premises for the benefit of

Debtor’s estate, Landlord is entitled to payment of its administrative expense “stub rent” claims

from the proceeds of the DIP Facility or from Cash Collateral as provided for in the DIP Order.

Those funds identified in the DIP Order for the payment of the stub rent should be considered

ear-marked specifically for the payment of these administrative expense obligations. Absent

immediate funding of the stub rent in full as required under the DIP order and sufficient funding

in a consensual budget that reserves funds for the payment of all Stub Rent and ensures (i) the

immediate payment of the Stub Rent to the Landlord, the Debtors and secured lenders should not

be allowed to waive their statutory ability to surcharge the Secured Lenders’ collateral and/or

recover costs, including Stub Rent, as adequate protection or under the equities of the case. See,

e.g., In re Mortgage Lenders Network USA, Inc., Hearing Transcript (Docket No. 346) at 20-21,

Case No. 07-10146 (PJW) (Bankr. D. Del. Mar. 20, 2007) (recognizing that 506(c) waivers

require creditor consent); see also In re Townsends, Inc., Case No. 10-14092 (CSS) Hearing

Transcript (Docket No. 338) at 23-25 (Bankr. D. Del. Jan. 21, 2011) (refusing to approve

financing for a sale process that would leave the estate administratively insolvent); In re NEC

Holdings Corp., Case No. 10-11890 (PJW) Hearing Transcript (Docket No. 224) at 100 (Bankr.

D. Del. July 13, 2010) (requiring that secured creditors pay the “freight” of the bankruptcy by

ensuring an administratively solvent estate).

         12.        On October 6, 2019, the Bankruptcy Court granted the Motion filed by Seventh

Avenue Capital Partners to convert Chapter 11 Case to Case under Chapter 7 [Docket 229].

Pursuant to the Order granting the Expedited Motion filed by Seventh Avenue Capital Partners,

all rights, positions, statements, motions, and arguments asserted by any party in the Case on or

prior to the date of entry of the Order survive the conversion to a Chapter 7 proceeding.




DocID: 4850-4846-8140.1
                                         RELIEF REQUESTED

         13.       The Landlord respectfully requests that the Bankruptcy Court enter an order

granting this Motion and allowing payment of the administrative priority expense claim in favor

of the Landlord in an amount not less than the total due per Exhibit “B” which represents the

payment obligations arising or accruing under the Lease between the Petition Date and the

Rejection Date pursuant to Bankruptcy Code Sections 365(d)(3), 503(a), 503(b)(1)(A), and

507(a)(2).

                              BASIS FOR THE RELIEF REQUESTED

A.       The Landlord is entitled to Payment Pursuant to Section 365(d)(3) of the Bankruptcy

Code.

         14.       Section 365(d)(3) states the Trustee shall “timely perform all the obligations of

the Debtor…arising from and after the order for relief under any unexpired lease of

nonresidential real property, until such lease is assumed or rejected…” 11 U.S.C. § 365(d)(3).

         15.       Section 365(d)(3) gives administrative priority to lease obligations that arise post-

petition. In re Leather Factory, Inc., 475 B.R. 710, 714 (Bankr. C.D.Ca. 2012) (“Rent for the

days after the filing of the petition until the next lease payment is due are an administrative claim

under § 365(d)(3) in a prorated amount of a full monthly lease payment…To rule otherwise

would reward the estate to detriment of the landlord, which was not the intent of Congress”).

         16.       Under Section 503(a) of the Bankruptcy Code, the Landlord is entitled to

request payment of administrative expenses defined as “the actual, necessary costs and

expenses of preserving the estate” 11 U.S.C. § 503(b)(1)(A). In order to satisfy section

503(b)(1)(A) a claim must: (1) arise from a debt incurred post-petition; (2) arise in connection

with a transaction between the claimant and the debtor-in-possession; and (3) represent a debt




DocID: 4850-4846-8140.1
incurred to benefit the operation of the debtor’s business.” In re Pacific Arts Publ., 198 B.R at

322.

         17.       Pursuant to Section 105 of the Bankruptcy Code, the Court is empowered to

effectuate the above substantive Code provisions and the terms of its DIP Order in a manner

consistent with the representations made by the Debtor in advocating the DIP Motion. To do

otherwise would withhold any perceived benefits for the Landlord that were represented to the

Court through the DIP Motion and DIP Order.

                                          CONCLUSION

         18.       The Landlord respectfully requests that this Court enter the proposed Order,

enforcing the DIP Order and compelling the Debtors and Trustee to pay Landlord’s post-

petition “stub rent’ as detailed more specifically in Exhibit “B” (attached hereto).

         WHEREFORE, Simon Property Group, Inc. respectfully requests that the Court enter

an Order awarding the payment of post-petition “stub rent” and directing the Debtor to

forthwith pay “stub rent”, and provide the Landlord with such other and further relief as the

Court deems just and proper.

November 6, 2019                        HUSCH BLACKWELL LLP
                                        111 Congress Avenue, Suite 1400
                                        Austin, Texas 78701
                                        (512) 472-5456 (main)
                                        (512) 479-1101 (fax)

                                        By: /s/ Lynn H. Butler
                                            Lynn H. Butler
                                            Texas Bar No. 03527350
                                            lynn.butler@huschblackwell.com

                                        COUNSEL FOR SIMON PROPERTY GROUP,
                                        INC.




DocID: 4850-4846-8140.1
                              CERTIFICATE OF SERVICE

       I hereby certify that on November 6, 2019, a true and correct copy of the foregoing
pleading is being served via this Court’s ECF notification system to all parties registered to
receive such notice as listed below.

                                                   /s/ Lynn Hamilton Butler
                                                  Lynn Hamilton Butler

CM/ECF NOTICE OF ELECTRONIC FILING
Andrew S Conway on behalf of Creditor Taubman Landlords aconway@taubman.com,
mrumpl@taubman.com
Benjamin Joseph Steele on behalf of Claims/Noticing Agent Prime Clerk LLC
ecf@primeclerk.com
Carlos M Arce on behalf of Creditor Maverick County carce@pbfcm.com
Christopher S. Murphy on behalf of Creditor Texas Comptroller of Public Accounts
bk-cmurphy@oag.texas.gov, sherri.simpson@oag.texas.gov
Christopher S. Murphy on behalf of Plaintiff Texas Comptroller of Public Accounts
bk-cmurphy@oag.texas.gov, sherri.simpson@oag.texas.gov
Danielle Nicole Rushing on behalf of Interested Party SB360 CAPITAL PARTNERS, LLC
drushing@dykema.com, lvasquez@dykema.com;docketsat@dykema.com
Danielle Nicole Rushing on behalf of Interested Party HILCO MERCHANT RESOURCES
drushing@dykema.com, lvasquez@dykema.com;docketsat@dykema.com
Devon J. Eggert on behalf of Creditor Official Committee of Unsecured Creditors
deggert@freeborn.com, pfoster@bcblaw.net
Diane W. Sanders on behalf of Creditor Cameron County austin.bankruptcy@publicans.com
Diane W. Sanders on behalf of Creditor San Marcos CISD austin.bankruptcy@publicans.com
Diane W. Sanders on behalf of Creditor Hidalgo County austin.bankruptcy@publicans.com
Diane W. Sanders on behalf of Creditor City of McAllen austin.bankruptcy@publicans.com
Donald P. Stecker on behalf of Creditor Cypress-Fairbanks ISD don.stecker@lgbs.com
Donald P. Stecker on behalf of Creditor Fort Bend County don.stecker@lgbs.com
Donald P. Stecker on behalf of Creditor Hidalgo County don.stecker@lgbs.com
Donald P. Stecker on behalf of Creditor City of McAllen don.stecker@lgbs.com
Donald P. Stecker on behalf of Creditor City of Harlingen don.stecker@lgbs.com
Donald P. Stecker on behalf of Creditor City of El Paso don.stecker@lgbs.com
Donald P. Stecker on behalf of Creditor Bexar County don.stecker@lgbs.com
Donald P. Stecker on behalf of Creditor City of Eagle Pass don.stecker@lgbs.com
Donald P. Stecker on behalf of Creditor Eagle Pass ISD don.stecker@lgbs.com
Donald P. Stecker on behalf of Creditor Dallas County, Tarrant County, Smith County
don.stecker@lgbs.com
Donald P. Stecker on behalf of Creditor Harlingen CISD don.stecker@lgbs.com
Donald P. Stecker on behalf of Creditor Harris County don.stecker@lgbs.com
Donald P. Stecker on behalf of Creditor San Marcos CISD don.stecker@lgbs.com
Donald P. Stecker on behalf of Creditor Cameron County don.stecker@lgbs.com
Dustin P. Branch on behalf of Creditor YTC Mall Owner, LLC branchd@ballardspahr.com,
carolod@ballardspahr.com



DocID: 4850-4846-8140.1
District/off: 0542-5 User: castleber Page 2 of 2 Date Rcvd: Oct 24, 2019
Form ID: pdfintp Total Noticed: 5
The following persons/entities were sent notice through the court’s CM/ECF electronic mail
(Email)
system (continued)
Dustin P. Branch on behalf of Creditor The Macerich Company branchd@ballardspahr.com,
carolod@ballardspahr.com
Dustin P. Branch on behalf of Creditor Unibail-Rodamco-Westfield branchd@ballardspahr.com,
carolod@ballardspahr.com
Dustin P. Branch on behalf of Creditor Starwood Retail Partners LLC
branchd@ballardspahr.com,
carolod@ballardspahr.com
Eboney Delane Cobb on behalf of Creditor City of Grapevine ecobb@pbfcm.com,
rgleason@pbfcm.com
Eboney Delane Cobb on behalf of Creditor Arlington ISD ecobb@pbfcm.com,
rgleason@pbfcm.com
Eboney Delane Cobb on behalf of Creditor Crowley ISD ecobb@pbfcm.com,
rgleason@pbfcm.com
Eboney Delane Cobb on behalf of Creditor Grapevine-Colleyville ISD ecobb@pbfcm.com,
rgleason@pbfcm.com
Elizabeth L. Janczak on behalf of Creditor Official Committee of Unsecured Creditors
ejanczak@freeborn.com, bkdocketing@freeborn.com
Elizabeth L. Janczak on behalf of Trustee Randolph N Osherow ejanczak@freeborn.com,
bkdocketing@freeborn.com
Eric Terry on behalf of Debtor A’GACI, L.L.C. eric@ericterrylaw.com
H. Elizabeth Weller on behalf of Creditor Dallas County, Tarrant County, Smith County
bethw@publicans.com
Harlan Mitchell Lazarus on behalf of Creditor Project 28 Clothing LLC
Hlazarus@lazarusandlazarus.com, harlan.lazarus@gmail.com
J. Scott Rose on behalf of Creditor Second Avenue Capital Partners, LLC srose@jw.com
J. Scott Rose on behalf of Defendant Second Avenue Capital Partners, LLC srose@jw.com
Jack O’Boyle on behalf of Creditor MXLI, LLC txwb@jackoboyle.com, travis@jackoboyle.com
Jack O’Boyle on behalf of Creditor MXLI, L.L.C. txwb@jackoboyle.com,
travis@jackoboyle.com
Jennifer Francine Wertz on behalf of Creditor Second Avenue Capital Partners, LLC
jwertz@jw.com, kgradney@jw.com
John P. Dillman on behalf of Creditor Harris County houston_bankruptcy@publicans.com
John P. Dillman on behalf of Creditor Fort Bend County houston_bankruptcy@publicans.com
John       P.     Dillman       on     behalf      of    Creditor     Cypress-Fairbanks    ISD
houston_bankruptcy@publicans.com
John T. Banks on behalf of Creditor City of Mercedes jbanks@pbfcm.com,
jbanks@ecf.inforuptcy.com
Justin R. Opitz on behalf of Creditor Meritain Health, Inc. jopitz@mcguirewoods.com,
dduncan@mcguirewoods.com
Kenneth       C.   Johnston      on   behalf     of   Creditor     AFCO    Credit   Corporation
kjohnston@johnstonpratt.com,



DocID: 4850-4846-8140.1
klemon@johnstonpratt.com;klong@johnstonpratt.com;cperkins@johnstonpratt.com;sbyrd@johns
tonpratt.c
om;mmendoza@johnstonpratt.com
Kevin M Newman on behalf of Creditor EklecCo NewCo LLC knewman@barclaydamon.com,
kmnbk@barclaydamon.com
Kimberly Marie Johnson Sims on behalf of Creditor LCG Stout Drive, LLC
ksims@palterlaw.com,
kburkhart@palterlaw.com
Laura J. Monroe on behalf of Creditor Lubbock Central Appraisal District, et al
lmbkr@pbfcm.com, krobertson@ecf.inforuptcy.com
Melissa Emily Valdez on behalf of Creditor Certain Texas Taxing Entities mvaldez@pbfcm.com,
tpope@pbfcm.com;osonik@pbfcm.com;mvaldez@ecf.courtdrive.com
Michael M. Parker on behalf of Interested Party Beazley Execuguard
michael.parker@nortonrosefulbright.com
Owen M Sonik on behalf of Creditor Alief Independent School District, et al osonik@pbfcm.com,
tpope@pbfcm.com;osonik@ecf.inforuptcy.com
Patrick L. Huffstickler on behalf of Interested Party HILCO MERCHANT RESOURCES
phuffstickler@dykema.com,
maraiza@dykema.com;docketsat@dykema.com;lvasquez@dykema.com
Patrick L. Huffstickler on behalf of Interested Party SB360 CAPITAL PARTNERS, LLC
phuffstickler@dykema.com,
maraiza@dykema.com;docketsat@dykema.com;lvasquez@dykema.com
Payam Khodadadi on behalf of Creditor Meritain Health, Inc. pkhodadadi@mcguirewoods.com,
sfaulkner@mcguirewoods.com
Randolph N Osherow rosherow@hotmail.com, rosherow@ecf.axosfs.com
Robert L. LeHane on behalf of Creditor Brookfield Property REIT, Inc.
kdwbankruptcydepartment@kelleydrye.com;MVicinanza@ecf.inforuptcy.com
Ronald Eric Gold on behalf of Creditor Washington Prime Group Inc. rgold@fbtlaw.com,
eseverini@fbtlaw.com;awebb@fbtlaw.com
Ronald M. Tucker on behalf of Creditor Simon Property Group, L.P. rtucker@simon.com,
cmartin@simon.com,bankruptcy@simon.com,antimm@simon.com,jvalentin@simon.com
Shelly A. DeRousse on behalf of Trustee Randolph N Osherow sderousse@freeborn.com,
bkdocketing@freeborn.com
Shelly A. DeRousse on behalf of Creditor Official Committee of Unsecured Creditors
sderousse@freeborn.com, bkdocketing@freeborn.com
Steve A. Peirce on behalf of Interested Party Beazley Execuguard
steve.peirce@nortonrosefulbright.com
Tab Beall on behalf of Creditor Tyler Independent School District tbeall@pbfcm.com,
tylbkc@pbfcm.com;tbeall@ecf.inforuptcy.com
Tara LeDay on behalf of Creditor Texas Taxing Authorities
tleday@ecf.courtdrive.com;kmorriss@mvbalaw.com;ccain@mvbalaw.com;vcovington@mvbala
w.com;bankruptc
y@mvbalaw.com;jwilliams@mvbalaw.com;alocklin@mvbalaw.com
United States Trustee - SA12 USTPRegion07.SN.ECF@usdoj.gov
William B. Kingman on behalf of Interested Party SierraConstellation Partners, LLC
bkingman@kingmanlaw.com, hdangelo@kingmanlaw.com



DocID: 4850-4846-8140.1
                          Exhibit A




                             10
DocID: 4850-4846-8140.1
                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

IN RE:                                       §
                                             §           CASE NO. 19-51919-rbk
A’GACI, L.L.C.,                              §
                                             §           CHAPTER 7
         DEBTOR.                             §

  ORDER GRANTING MOTION OF SIMON PROPERTY GROUP, INC. TO COMPEL
    COMPLIANCE WITH DEBTOR-IN-POSSESSION FINANCING ORDER AND
                 PAYMENT OF POST-PETITION RENT

         On this day, the Court considered the Motion of Simon Property Group, Inc. To Compel

Compliance With Debtor-In-Possession Financing Order and Payment of Post-Petition Rent

(“Rent Motion”). Having considered the merits of the Rent Motion, the Court finds the Court

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. The Court further finds

that venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409. The Court is

authorized to grant the relief requested in the Rent Motion pursuant to 11 U.S.C. §§ 105,

365(d)(3), 503(a), 503(b)(1)(S), and 507(a)(2). The Court further finds that the Rent Motion to

be meritorious based on the pleadings and presented evidence.

         THEREFORE, the Court GRANTS the Rent Motion.

                                              11
DocID: 4850-4846-8140.1
         The Chapter 7 Trustee is authorized and directed to make the payment of post-petition

“stub rent” and other charges to Simon Property Group, Inc. in the amount of $546,404.75 (as

specifically detailed on Exhibit “B” to the Rent Motion), which amount represents the post-

petition rent accruing from the Petition Date through the effective date of rejection of August 31,

2019 (“Rejection Date”).

                                              ###

Order submitted by:

Lynn H. Butler
Texas Bar No. 03527350
lynn.butler@huschblackwell.com
HUSCH BLACKWELL LLP
111 Congress Avenue, Suite 1400
Austin, Texas 78701
(512) 472-5456 (main)
(512) 479-1101 (fax)

COUNSEL FOR SIMON PROPERTY GROUP,
INC.




DocID: 4850-4846-8140.1
                                                     EXHIBIT B


 Property
    ID               Property Name          Lease ID      Store Number     Outstanding Amounts
0145          Barton Creek Square          A//GA/1      DNE              $28,703.16
0344          Broadway Square              A//GA//      0246-BWY         $9,691.07
0511          Cielo Vista Mall             A//GA//      124              $52,535.38
9862          Coral Square                 A//GA//      270              $24,140.30
5243          Del Amo Fashion Center       A//GA/1      249              $13,302.38
8544          Florida Mall                 A//GA//      221              $75,873.35
7621          Houston Galleria             A//GA1/      199              $5,624.37
1711          Ingram Park Mall             A//GA//      112              $ 32,895.94
5217          Katy Mills                   A//GA//      220              $ 23,322.81
2546          La Plaza Mall                A//GA/1      127              $ 100,066.40
2324          Lakeline Mall                A//GA2/      266              $ 1,078.02
9780          Miami International Mall     A//GA/1      198              $ 24,102.95
2580          Midland Park Mall            A//GA//      122              $ 26,418.00
7908          Rio Grande Valley Prem       A//GA//      202              $18,664.60
              Outlet
7982          San Marcos Premium Outlets   A//GA//      201              $12,133.99
5229          Sawgrass Mills               A//GA//      217              $54,978.18
8087          The Avenues                  A//GA//      232              $ 18,818.11
4739          The Domain II                A//GA//      123              $ 819.84
5037          Woodfield Mall               A//GA//      212              $ 23,235.90
                                                        Total            $546,404.75




DocID: 4850-4846-8140.1
                                   EXHIBIT C

                          Attempting to obtain transcript.




DocID: 4850-4846-8140.1
